Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 1 of 20 Page ID #:293




                 EXHIBIT A
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 2 of 20 Page ID #:294
                                           National Banks Active As of 8/31/2019


 CHARTER
   NO                                     NAME                                  CITY        STATE   CERT      RSSD
       8709 1st National Bank                                       Lebanon                  OH        6646      480723
      15592 Academy Bank, National Association                      Kansas City              MO       19600      535753
      25154 Affiliated Bank, National Association                   Arlington                TX       34885      965789
      14688 Albany Bank and Trust Company National Association      Chicago                  IL       17230          2732
      13790 Alerus Financial, National Association                  Grand Forks              ND        3931      933256
      14206 Amarillo National Bank                                  Amarillo                 TX       14531      353555
      16804 Amerant Bank, National Association                      Coral Gables             FL       22953      83638
      24470 Amerant Trust, National Association                     Coral Gables             FL       57852     3266825
      24369 American Bank and Trust Company, National Association   Davenport                IA       34955     2733263
      16320 American Bank National Association                      Dallas                   TX       21567      494654
      22286 American Bank, National Association                     Lemars                   IA        5800      345345
      15820 American Bank, National Association                     Corpus Christi           TX       20241      807955
      17319 American Bank, National Association                     Waco                     TX       23886      307361
      24456 American Commerce Bank, National Association            Bremen                   GA       57686     3272956
      25151 American Express National Bank                          Salt Lake City           UT       27471     1394676
      23521 American First National Bank                            Houston                  TX       34656     2694681
      15037 American Heritage National Bank                         Long Prairie             MN        8843      61757
      18613 American National Bank                                  Oakland Park             FL       26398      481430
      15435 American National Bank                                  Omaha                    NE       19300      660655
      22553 American National Bank - Fox Cities                     Appleton                 WI       33812     2051127
      16617 American National Bank & Trust                          Wichita Falls            TX       22373      498362
       9343 American National Bank and Trust Company                Danville                 VA        6837      958727
      24219 American National Bank of Minnesota                     Baxter                   MN       26499      306159
      24716 American Plus Bank, National Association                Arcadia                  CA       58469     3623110
      24182 AMG National Trust Bank                                 Boulder                  CO       57295     3015939
      16625 Anahuac National Bank                                   Anahuac                  TX       22381      424352
       5525 Anna-Jonesboro National Bank                            Anna                     IL        3759      855844
       8796 Armed Forces Bank, National Association                 Ft. Leavenworth          KS        4666      983457
      23006 Asian Pacific National Bank                             San Gabriel              CA       33013     1462986
      23695 Associated Bank, National Association                   Green Bay                WI        5296      917742
      23250 Associated Trust Company, National Association          Milwaukee                WI       27102     1629903
      24425 Atlantic Capital Bank, National Association             Atlanta                  GA       35525     3555695
       5581 Austin Bank, Texas National Association                 Jacksonville             TX        3276      548351
      25139 Axiom Bank, National Association                        Maitland                 FL       31390      408875
       3956 Baker Boyer National Bank                               Walla Walla              WA        2987      69678
       1253 Ballston Spa National Bank                              Ballston Spa             NY        6959          505
      25080 Banc of California, National Association                Santa Ana                CA       35498      200378
      12152 BancCentral, National Association                       Alva                     OK        4033      251352
       4975 Bank First, National Association                        Manitowoc                WI        5304      594947
      24077 Bank of America California, National Association        San Francisco            CA       25178     1443266
      13044 Bank of America, National Association                   Charlotte                NC        3510      480228
      24153 Bank of Brenham, National Association                   Brenham                  TX       57102     3042234
      10844 Bank of Bridger, National Association                   Bridger                  MT        2224      17950
      16976 Bank of Brookfield-Purdin, National Association         Brookfield               MO        9385      236256
      20415 Bank of Desoto National Association                     Desoto                   TX       26542      638355
      14510 Bank of Hillsboro, National Association                 Hillsboro                IL       16276      659341
       4865 Bank of Houston, National Association                   Houston                  TX        3178      583754
      24100 Bank of Southern California, National Association       San Diego                CA       57044     3076453
       3375 Bank of The Rockies, National Association               White Sulphur Springs    MT        2205      475756
      17548 Bank of Whittier, National Association                  Whittier                 CA       24211      209362
      16643 Bankchampaign, National Association                     Champaign                IL       22434      436739


Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 3 of 20 Page ID #:295
                                             National Banks Active As of 8/31/2019


 CHARTER
   NO                                   NAME                                           CITY   STATE   CERT      RSSD
      25140 BankFinancial, National Association                           Olympia Fields       IL       28808      454676
      25028 Bankunited, National Association                              Miami Lakes          FL       58979     3938186
      23216 Barrington Bank & Trust Company, National Association         Barrington           IL       34395     2508751
      18358 Beacon Business Bank, National Association                    San Francisco        CA       25644      403067
      23869 Bessemer Trust Company of California, National Association    San Francisco        CA       35413     2845782
      24547 Bessemer Trust Company of Delaware, National Association      Wilmington           DE       58011     3310287
      16417 Bessemer Trust Company, National Association                  New York             NY       21868      976703
      24466 Beverly Bank & Trust Company, National Association            Chicago              IL       57701     3216017
       8674 Big Bend Banks, National Association                          Marfa                TX        3320      362856
      24798 Black Hills Community Bank, National Association              Rapid City           SD       58723     3636428
      22121 Blackrock Institutional Trust Company, National Association   San Francisco        CA       32961     1444021
      23903 Blue Ridge Bank, National Association                         Martinsville         VA       35274      233527
      14583 BMO Harris Bank National Association                          Chicago              IL       16571      75633
      24536 BMO Harris Central National Association                       Roselle              IL       58216     3353154
      24224 BNC National Bank                                             Glendale             AZ       57197     2358769
       6301 BNY Mellon, National Association                              Pittsburgh           PA        7946      934329
      13679 BOKF, National Association                                    Tulsa                OK        4214      339858
      17383 Brazos National Bank                                          Richwood             TX       24038      863362
      23290 Bremer Bank, National Association                             St. Paul             MN       12923      800657
      14447 Broadway National Bank                                        San Antonio          TX       15797      474254
      24944 Brown Brothers Harriman Trust Company of Delaware, NationalWilmington
                                                                       Association             DE       59025     4032791
      24429 Brown Brothers Harriman Trust Company, National AssociationNew York                NY       25824      931207
      10646 BTH Bank, National Association                                Quitman              TX        3402      24668
      14479 Buena Vista National Bank                                     Chester              IL       10844      621441
      24744 Business Bank of Texas, National Association                  Austin               TX       58545     3606971
      18242 C3bank, National Association                                  Encinitas            CA       25249      754068
       3656 Cadence Bank, National Association                            Atlanta              GA        4999     4262534
      23925 California First National Bank                                Irvine               CA       35331     2907439
      24577 California International Bank, A National Banking Association Westminster          CA       57974     3394380
      24936 Canandaigua National Trust Company of Florida                 Sarasota             FL       58999     3952904
      24049 Canyon Community Bank, National Association                   Tucson               AZ       35547     2919423
      23850 Capital Bank, National Association                            Rockville            MD       35278     2808602
      24828 Capital One Bank (USA), National Association                  Glen Allen           VA       33954     2253891
      13688 Capital One, National Association                             McLean               VA        4297      112837
      17525 Capitol National Bank                                         Lansing              MI       24199      285544
       5737 CapTex Bank, National Association                             Trenton              TX        5558      419460
        412 Cayuga Lake National Bank                                     Union Springs        NY        6954      63201
      23323 Cedar Hill National Bank                                      Charlotte            NC       34478     2651899
       7524 Cendera Bank, National Association                            Bells                TX        3098      89957
      20448 Center National Bank                                          Litchfield           MN       10976     1017957
      22311 CenterState Bank, National Association                        Winter Haven         FL       33555     1929247
       4284 Central National Bank                                         Junction City        KS        4702      234355
      16626 Central National Bank                                         Waco                 TX       22396      428060
      24617 CenTrust Bank, National Association                           Northbrook           IL       58158     3377235
      25137 CFBank, National Association                                  Worthington          OH       28263      767974
      24755 Chain Bridge Bank, National Association                       Mclean               VA       58595     3597211
       9405 Champlain National Bank                                       Elizabethtown        NY        7356      126012
      23158 Chester National Bank                                         Chester              IL       30220      231279
      23950 Chino Commercial Bank, National Association                   Chino                CA       35366     2925620
      24106 CIBC National Trust Company                                   Atlanta              GA       91325      975751
      25079 CIT Bank, National Association                                Pasadena             CA       58978     3918898


Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 4 of 20 Page ID #:296
                                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                   NAME                                  CITY   STATE   CERT      RSSD
       1461 Citibank, N.A.                                      Sioux Falls           SD        7213      476810
      18410 Citicorp Trust Delaware, National Association       Greenville            DE       25677      449038
      24571 Citizens Bank, National Association                 Providence            RI       57957     3303298
      23834 Citizens Bank, National Association                 Abilene               TX       12309      617051
      25088 Citizens Community Federal National Association     Altoona               WI       57265      962890
      16076 Citizens National Bank                              Sevierville           TN       20954      717737
       5484 Citizens National Bank                              Cameron               TX        3127      59352
      17456 Citizens National Bank                              Crockett              TX       24085      700252
      14273 Citizens National Bank at Brownwood                 Brownwood             TX       14779      233358
      14435 Citizens National Bank of Albion                    Albion                IL       15760      853747
      13522 Citizens National Bank of Cheboygan                 Cheboygan             MI        5018      773742
       8515 Citizens National Bank of Crosbyton                 Crosbyton             TX        3158      901451
      12955 Citizens National Bank of Greater St. Louis         Maplewood             MO        4549      870650
      13516 Citizens National Bank of Texas                     Waxahachie            TX        5574      552161
      20184 Citizens National Bank, National Association        Bossier City          LA       26381      594853
      22968 City First Bank of D.C., National Association       Washington            DC       34352     2697963
      14695 City National Bank                                  Los Angeles           CA       17281      63069
      17652 City National Bank                                  Corsicana             TX       24367      697950
      15977 City National Bank of Florida                       Miami                 FL       20234      814430
      16142 City National Bank of New Jersey                    Newark                NJ       21111      567905
      14807 City National Bank of West Virginia                 Charleston            WV       17735     1011526
      15649 Clare Bank, National Association                    Platteville           WI        1022      988144
      13731 Classic Bank, National Association                  Cameron               TX        3126      182951
      14347 CNB Bank & Trust, National Association              Carlinville           IL        3775      613343
      24861 Coastal Carolina National Bank                      Myrtle Beach          SC       58864     3821822
       8004 Colorado National Bank                              Denver                CO       13986      403254
      16593 Columbia National Bank                              Columbia              IL       22312     1006344
      21527 Comerica Bank & Trust, National Association         Ann Arbor             MI        1596      772446
      24359 Commerce National Bank & Trust                      Winter Park           FL       57429     3148613
      14371 Commercial Bank of Texas, National Association      Nacogdoches           TX        1209      885869
      15257 Commercial National Bank of Texarkana               Texarkana             TX       19024      794149
      16553 Commonwealth National Bank                          Mobile                AL       22229      578237
       8531 Community Bank, National Association                Canton                NY        6989      202907
       7518 Community First Bank, National Association          Forest                OH        6584      579319
      24080 Community First National Bank                       Manhattan             KS       35585     2907019
      18394 Community National Bank                             Seneca                KS       25665      354552
      24347 Community National Bank                             Monett                MO       57395     3121308
      15417 Community National Bank                             Dayton                TN       19272      785932
      17002 Community National Bank                             Hondo                 TX       23431      643452
      18054 Community National Bank                             Midland               TX       24897      293053
       1368 Community National Bank                             Derby                 VT        6271      270504
      21389 Community National Bank & Trust                     Chanute               KS       27046      923752
      14898 Community National Bank & Trust of Texas            Corsicana             TX       18185      738769
      15389 Community National Bank in Monmouth                 Monmouth              IL       19230      775241
      18233 Community National Bank of Okarche                  Okarche               OK       25161      371559
      21699 Community West Bank, National Association           Goleta                CA       27572     1412712
      12898 CommunityBank of Texas, National Association        Beaumont              TX        3363      774262
      23148 Computershare Trust Company, National Association   Canton                MA       34629     2600039
      23664 Connecticut Community Bank, National Association    Westport              CT       34876     2756909
      15543 Consumers National Bank                             Minerva               OH       19482      477321
      16325 Continental National Bank                           Miami                 FL       21578      837037


Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 5 of 20 Page ID #:297
                                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                      NAME                                    CITY   STATE   CERT      RSSD
      24859 Cornerstone Bank, National Association                    Lexington            VA       58859     3816163
      24114 Cornerstone National Bank & Trust Company                 Palatine             IL       57061     2929392
      23771 Cortrust Bank National Association                        Mitchell             SD        6063      61355
      24290 Country Club Trust Company, National Association          Kansas City          MO       57402     3058114
      22594 Credit First National Association                         Brook Park           OH       33855     2122997
      20291 Credit One Bank, National Association                     Las Vegas            NV       25620      639567
      17828 Crockett National Bank                                    San Antonio          TX       24561     1015467
      23574 Crystal Lake Bank & Trust Company, National Association   Crystal Lake         IL       34681     2624400
      10254 Cumberland Valley National Bank & Trust Company           London               KY        2691      647218
      24604 Dakota Community Bank & Trust, National Association       Hebron               ND       15728      815156
      15980 Dallas Capital Bank, National Association                 Dallas               TX       20727      384652
      20547 Delta National Bank and Trust Company                     New York             NY       26633      65513
      24622 Department Stores National Bank                           Sioux Falls          SD       58180     3382547
      23852 Desjardins Bank, National Association                     Hallandale           FL       33565     1940747
      18608 Deutsche Bank National Trust Company                      Los Angeles          CA       26732      670560
      24452 Deutsche Bank Trust Company, National Association         New York             NY       34056     2325882
        661 DNB First, National Association                           Downingtown          PA        7464      71318
      12877 DNB National Bank                                         Clear Lake           SD        3977      401559
      24249 Douglas National Bank                                     Douglas              GA       57230     3049635
      23097 DSRM National Bank                                        Albuquerque          NM       34331     2502825
      18431 Eastbank, National Association                            New York             NY       25749      98717
      15748 Eastern National Bank                                     Miami                FL       20026      171133
      23329 Edison National Bank                                      Fort Myers           FL       34489     2594419
      24493 EH National Bank                                          Beverly Hills        CA       57734     3320576
      24679 Embassy National Bank                                     Lawrenceville        GA       58413     3482045
      24777 Empire National Bank                                      Islandia             NY       58632     3706013
      25125 Esquire Bank, National Association                        Jericho              NY       58140     3447820
      11583 Evans Bank, National Association                          Angola               NY        6947      292908
      24907 Evercore Trust Company, National Association              Wilmington           DE       58927     3939240
      17000 Evergreen National Bank                                   Evergreen            CO       23404      427858
      15974 Executive National Bank                                   Miami                FL       20711     1002430
      13778 Extraco Banks, National Association                       Temple               TX        5551      537560
      24356 F&M Community Bank, National Association                  Preston              MN       10967      171759
      24373 Falcon National Bank                                      Foley                MN       57603     3184228
       6375 Farmers National Bank                                     Prophetstown         IL        3732      933041
      11933 Farmers National Bank                                     Phillipsburg         KS        4611      137559
      14466 Farmers National Bank of Griggsville                      Griggsville          IL       15928      166849
       5629 FCN Bank, National Association                            Brookville           IN        4319      321947
      24496 Fidelity Bank of Florida, National Association            Merritt Island       FL       33198     1516423
      24719 Finemark National Bank & Trust                            Fort Myers           FL       58486     3547131
       6769 First & Farmers National Bank, Inc.                       Somerset             KY        2738      721949
      24758 First American Bank, National Association                 Hudson               WI       58593     3595682
      15386 First American National Bank                              Iuka                 MS       19226      786340
      14564 First Bankers Trust Company, National Association         Quincy               IL       16501      344647
      24169 First Century Bank, National Association                  Gainesville          GA       57123     2997748
      24670 First Citizens Bank of Polson, National Association       Polson               MT       21478      620752
       5263 First Citizens National Bank                              Dyersburg            TN        4972      133850
       6671 First Colorado National Bank                              Paonia               CO        3047      587752
      17862 First Commercial Bank, National Association               Seguin               TX       24603      400365
      17694 First Community National Bank                             Cuba                 MO        1639      619859
      24120 First Community Trust, National Association               Dubuque              IA       57179     2973041


Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 6 of 20 Page ID #:298
                                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                     NAME                                     CITY   STATE   CERT      RSSD
       2068 First Dakota National Bank                                 Yankton             SD        4028      441256
      22351 First Farmers & Merchants National Bank                    Fairmont            MN       33131     1470150
      13544 First Farmers & Merchants National Bank                    Luverne             MN        5186      917854
      25025 First Federal Community Bank, National Association         Dover               OH       29787      540775
         47 First Financial Bank, National Association                 Terre Haute         IN        4382      693345
       4166 First Financial Bank, National Association                 Abilene             TX        3066      470050
      24421 First Financial Trust & Asset Management Company, National Association
                                                                       Abilene             TX       57757     3213735
      21882 First Financial Trust, National Association                Wakefield           MA       27479     1369870
      10118 First Hope Bank, A National Banking Association            Hope                NJ        6354      434203
      10045 First Mid Bank & Trust, National Association               Mattoon             IL        3705      762447
      16579 First National Bank                                        Hamilton            AL       22271      330239
      10004 First National Bank                                        Paragould           AR        3887      42448
       3105 First National Bank                                        Waverly             IA        4519      376442
      10465 First National Bank                                        Cloverdale          IN        4324      60648
      14328 First National Bank                                        Arcadia             LA       15059      109659
        446 First National Bank                                        Damariscotta        ME        4256      439404
       6813 First National Bank                                        Bagley              MN        5087      392255
       7647 First National Bank                                        Chisholm            MN        5113      371755
      14786 First National Bank                                        Alamogordo          NM       17643      823450
       9888 First National Bank                                        Heavener            OK        4111      195456
      14252 First National Bank                                        Fort Pierre         SD       14712      355858
      21793 First National Bank                                        Oldham              SD       25894      944355
      14886 First National Bank                                        Jasper              TX       18150      975555
      10230 First National Bank                                        Paducah             TX        3377     1014965
      23182 First National Bank                                        Rotan               TX       34455     2490285
      18609 First National Bank                                        Spearman            TX       26219      266066
      20078 First National Bank                                        Wichita Falls       TX       26543      375566
       9295 First National Bank                                        Altavista           VA        6811      979629
       9952 First National Bank & Trust                                Elk City            OK        4086      114457
      14275 First National Bank & Trust Co. of Williston               Williston           ND       14801      248455
       1926 First National Bank & Trust Company                        Clinton             IL        3639      32234
       5052 First National Bank & Trust Company of McAlester           McAlester           OK        4145      830355
      12072 First National Bank Alaska                                 Anchorage           AK       16130      114260
       3248 First National Bank Albany/Breckenridge                    Albany              TX        3067      340751
      10697 First National Bank and Trust                              Atmore              AL        2779      670430
       3601 First National Bank and Trust                              Phillipsburg        KS        4756      183958
       7890 First National Bank and Trust                              London              KY        2704      717513
       8029 First National Bank and Trust Co. of Bottineau             Bottineau           ND        3902      974558
      18430 First National Bank and Trust Company                      Shawnee             OK       25738      396253
      13677 First National Bank and Trust Company of Ardmore           Ardmore             OK        4037      984258
      15407 First National Bank and Trust Company of Weatherford       Weatherford         OK       19263      538950
      14184 First National Bank at Darlington                          Darlington          WI       14468      57040
      25144 First National Bank Baird                                  Baird               TX        3086      75558
      13329 First National Bank in Cimarron                            Cimarron            KS        4638      677354
      14168 First National Bank in DeRidder                            DeRidder            LA       14427      480433
      13991 First National Bank in Fairfield                           Fairfield           IA       13853      616148
      11916 First National Bank in Frankfort                           Frankfort           KS        4668      923350
      14370 First National Bank in Fredonia                            Fredonia            KS       13798      844455
      14144 First National Bank in Howell                              Howell              MI       14370      755047
      14294 First National Bank in New Bremen                          New Bremen          OH       14836      204826
      10913 First National Bank in Okeene                              Okeene              OK        4161      310950


Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 7 of 20 Page ID #:299
                                              National Banks Active As of 8/31/2019


 CHARTER
   NO                                       NAME                               CITY   STATE   CERT         RSSD
      14217 First National Bank in Olney                          Olney                IL       14567         412845
      13557 First National Bank in Ord                            Ord                  NE        5460         850054
      10637 First National Bank in Philip                         Philip               SD        3999         538754
      13975 First National Bank in Pinckneyville                  Pinckneyville        IL       13813         340443
      14821 First National Bank in Port Lavaca                    Port Lavaca          TX       17811         855264
      14769 First National Bank in Taylorville                    Taylorville          IL       17572         177443
      14150 First National Bank in Tigerton                       Tigerton             WI       14400         74449
       1794 First National Bank Minnesota                         St. Peter            MN        5247         197759
       8476 First National Bank North                             Walker               MN        5269         805755
      18214 First National Bank Northwest Florida                 Panama City          FL       25122         216230
      14905 First National Bank of Alvin                          Alvin                TX       18282         354057
      14740 First National Bank of America                        East Lansing         MI       17438         413141
       7337 First National Bank of Anderson                       Anderson             TX        3075         362155
       3640 First National Bank of Beardstown                     Beardstown           IL        3607         368933
      18162 First National Bank of Benton                         Benton               LA       25065         47452
      13675 First National Bank of Bosque County                  Valley Mills         TX        5564         198961
      14993 First National Bank of Brookfield                     Brookfield           IL       18564         465038
      17001 First National Bank of Burleson                       Burleson             TX       23430         240954
       5850 First National Bank of Central Texas                  Waco                 TX        3325         369659
      14637 First National Bank of Chadron                        Chadron              NE       16859         239752
      15284 First National Bank of Clarksdale                     Clarksdale           MS       19070         11640
      22327 First National Bank of Coffee County                  Douglas              GA       33506        1892154
      24458 First National Bank of Decatur County                 Bainbridge           GA       57694        3232370
      20026 First National Bank of Dublin                         Dublin               TX       26228         648550
      13637 First National Bank of Eastern Arkansas               Forrest City         AR        3863         251745
      14842 First National Bank of Fort Stockton                  Fort Stockton        TX       17913         397456
       4410 First National Bank of Giddings                       Giddings             TX        3217         324153
      15158 First National Bank of Gillette                       Gillette             WY       18880         890050
      15572 First National Bank of Griffin                        Griffin              GA            169      563233
      23692 First National Bank of Hereford                       Hereford             TX       34918        2759629
       4208 First National Bank of Huntsville                     Huntsville           TX        3269         583352
       6101 First National Bank of Kansas                         Burlington           KS        4794         614256
       2592 First National Bank of Kentucky                       Carrollton           KY        2735         907444
      15171 First National Bank of Lake Jackson                   Lake Jackson         TX       18895         560353
       6030 First National Bank of Las Animas                     Las Animas           CO        3034         513256
      12523 First National Bank of Louisiana                      Crowley              LA        4288         575834
       4076 First National Bank of McGregor                       Mc Gregor            TX        3330         895055
      24637 First National Bank of Michigan                       Kalamazoo            MI       58259        3404467
      15579 First National Bank of Muscatine                      Muscatine            IA            961      893248
      14436 First National Bank of Nokomis                        Nokomis              IL       15763         330248
      10406 First National Bank of North Arkansas                 Berryville           AR        3854         864846
      11397 First National Bank of Oklahoma                       Oklahoma City        OK        4211         525053
        209 First National Bank of Omaha                          Omaha                NE        5452         527954
      13478 First National Bank of Pana                           Pana                 IL        3720         860147
      20976 First National Bank of Pasco                          Dade City            FL       26829         82033
        249 First National Bank of Pennsylvania                   Greenville           PA        7888         379920
      14592 First National Bank of Picayune                       Picayune             MS       16612         568939
      14619 First National Bank of Pulaski                        Pulaski              TN       15572         972732
       7087 First National Bank of River Falls                    River Falls          WI        5364         956255
      14680 First National Bank of Scotia                         Scotia               NY       11501         472616
      10680 First National Bank of South Carolina                 Holly Hill           SC        2107         347022


Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 8 of 20 Page ID #:300
                                           National Banks Active As of 8/31/2019


 CHARTER
   NO                                     NAME                              CITY     STATE   CERT      RSSD
      18063 First National Bank of South Padre Island           South Padre Island    TX       24902      346566
      14437 First National Bank of Steeleville                  Steeleville           IL        1049      129349
      15550 First National Bank of Tennessee                    Livingston            TN       19502      283737
      14882 First National Bank of Wauchula                     Wauchula              FL       18136      89135
       5674 First National Bank of Winnsboro                    Winnsboro             TX        5590      501767
       5750 First National Bank Texas                           Killeen               TX        3285      613950
      16473 First National Bank USA                             Boutte                LA       22046      714839
      10408 First National Bank, Ames, Iowa                     Ames                  IA        1545      820048
      14833 First National Bank, Cortez                         Cortez                CO       17872      968155
      18278 First National Bankers Bank                         Baton Rouge           LA       25247      734538
      16487 First National Community Bank                       Chatsworth            GA       22092      450632
      11412 First National Community Bank                       New Richmond          WI        5357      23755
      24475 First National Trust Company                        Hermitage             PA       57793     3229875
      13682 First Neighbor Bank, National Association           Toledo                IL        3747      413646
       8752 First Pioneer National Bank                         Wray                  CO        3063      357553
      23393 First Robinson Savings Bank, National Association   Robinson              IL       28105      660271
       1493 First Southern National Bank                        Lancaster             KY        2700      702612
        336 First Tennessee Bank National Association           Memphis               TN        4977      485559
      14005 First Texoma National Bank                          Durant                OK       13905      388155
       9480 First United National Bank                          Fryburg               PA        7886      127224
      23681 FirstCapital Bank of Texas, National Association    Midland               TX       35028     2746263
      13934 First-Lockhart National Bank                        Lockhart              TX       13599      631150
      20214 Florida Capital Bank, National Association          Jacksonville          FL       26323      188430
      24349 Forcht Bank, National Association                   Lexington             KY       57415     3141726
      14566 Forest Park National Bank and Trust Company         Forest Park           IL       15945      926632
      15606 Fort Hood National Bank                             Fort Hood             TX       19640      305750
      24257 Freedom National Bank                               Greenville            RI       57254     3051432
      14546 FSNB, National Association                          Lawton                OK       16416      125154
      24891 Fulton Bank, National Association                   Lancaster             PA        7551      474919
       5741 Gilmer National Bank                                Gilmer                TX        3219      323651
       7699 Glens Falls National Bank and Trust Company         Glens Falls           NY        7074      866000
      13347 GNBank, National Association                        Girard                KS        4673      928056
      18558 Golden Bank, National Association                   Houston               TX       26223      536059
      20862 Golden Pacific Bank, National Association           Sacramento            CA       26881      962966
      24671 Goldwater Bank, National Association                Phoenix               AZ       58405     3592047
      24268 Grand Bank, National Association                    Hamilton              NJ       57274     3093964
       6684 Grand Ridge National Bank                           Grand Ridge           IL        3674      875132
      25152 Grasshopper Bank, National Association              New York              NY       59113     5210989
      23049 Great Plains National Bank                          Elk City              OK       34207     2482824
      13944 Greenville National Bank                            Greenville            OH       13703      295011
      15247 Grundy National Bank                                Grundy                VA       19011      268828
      25053 Guaranty Bank & Trust, National Association         Mt. Pleasant          TX        1208      112163
      14149 Haskell National Bank                               Haskell               TX       14399      170257
      14911 Hawaii National Bank                                Honolulu              HI       18296      915065
      23773 Heartland National Bank                             Sebring               FL       35052     2800491
      15401 Heritage Bank, National Association                 Spicer                MN       19254      901358
      15698 Hiawatha National Bank                              Hager City            WI       13058      505550
      14062 Hillsdale County National Bank                      Hillsdale             MI       14073      682143
      15359 Hilltop National Bank                               Casper                WY       19184          1454
       6635 HNB National Bank                                   Hannibal              MO        4540      908553
      25106 Home Bank, National Association                     Lafayette             LA       28094      929978


Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 9 of 20 Page ID #:301
                                          National Banks Active As of 8/31/2019


 CHARTER
   NO                                   NAME                                        CITY   STATE   CERT         RSSD
       9815 Home National Bank                                         Racine               OH        6680         79127
      18763 Home State Bank / National Association                     Crystal Lake         IL       12815         696430
      15593 Hometown Bank, National Association                        Galveston            TX       19603         393953
       2503 Hometown National Bank                                     LA Salle             IL        3691         770639
      24522 HSBC Bank USA, National Association                        Tysons               VA       57890         413208
      24601 HSBC Trust Company (Delaware), National Association        Wilmington           DE       58188        3357620
      16857 Huron National Bank                                        Rogers City          MI       23126         753641
      11443 Illinois National Bank                                     Springfield          IL        3664         925037
      12190 Incommons Bank, National Association                       Mexia                TX        3342         414858
      24440 Industrial and Commercial Bank of China (USA), National Association
                                                                        New York            NY       24387        1015560
      18283 Intercredit Bank, National Association                     Miami                FL       25258         44433
       2782 Intrust Bank, National Association                         Wichita              KS        4799         557858
      25185 Investar Bank, National Association                        Baton Rouge          LA       58316        3449066
      15292 Inwood National Bank                                       Dallas               TX       19080         913753
           8 JPMorgan Chase Bank, National Association                 Columbus             OH            628      852218
      14330 Junction National Bank                                     Junction             TX       15078         741152
      20622 KEB Hana Bank USA, National Association                    Fort Lee             NJ       26790         609609
      25051 Key National Trust Company of Delaware                     Wilmington           DE       59069        4368351
      14761 KeyBank National Association                               Cleveland            OH       17534         280110
      23183 Keystone Bank, National Association                        Austin               TX       34456        1429028
       9536 Kingston National Bank                                     Kingston             OH        6616         966722
      12968 Kleberg Bank, National Association                         Kingsville           TX        3286         556459
      15168 Kress National Bank                                        Kress                TX       18892         995955
      25149 Lake Forest Bank & Trust Company, National Association     Lake Forest          IL       27589        1917301
      16357 Lakeside National Bank                                     Rockwall             TX       21693         32766
      17106 Lamar National Bank                                        Paris                TX       23597             2161
      23038 Landmark National Bank                                     Manhattan            KS        5826         481177
       2360 LCNB National Bank                                         Lebanon              OH        6623         785923
      24131 Leader Bank, National Association                          Arlington            MA       57134        3109146
      22210 Ledyard National Bank                                      Norwich              VT       33418        1863097
      24573 Legacy National Bank                                       Springdale           AR       57953        3306280
      24338 Legacy Trust Company, National Association                 Houston              TX       57380        2597223
       4265 Legend Bank, National Association                          Bowie                TX        3108         100357
      24378 Liberty National Bank                                      Sioux City           IA       57505        3140822
       5425 Liberty National Bank                                      Ada                  OH        6516         130813
      23516 Liberty National Bank                                      Lawton               OK       11522         68756
      17606 Llano National Bank                                        Llano                TX       24305         946555
      23730 Lone Star Capital Bank, National Association               San Antonio          TX       35015        2788656
      17611 Lone Star National Bank                                    Pharr                TX       24347         842460
      25153 Malvern Bank, National Association                         Paoli                PA       27861         676478
      14492 Mason City National Bank                                   Mason City           IL       16198         108746
      17269 Mccurtain County National Bank                             Broken Bow           OK       23798         423159
      14488 Merchants Bank, National Association                       Winona               MN        8866         779351
      13838 Midamerica National Bank                                   Canton               IL        3612         510938
      18484 Midsouth Bank, National Association                        Lafayette            LA       25884         223331
      10354 Midstates Bank, National Association                       Council Bluffs       IA        4465         728948
      23797 Midwest Bank, National Association                         Pierce               NE       13255         669555
      13835 Millbury National Bank                                     Millbury             MA        2616         881900
       6417 Minnesota National Bank                                    Sauk Centre          MN        5249         799751
      13972 Minnstar Bank National Association                         Lake Crystal         MN       13809         89854
      17176 Mission National Bank                                      San Francisco        CA       23749         519360


Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 10 of 20 Page ID
                                            #:302
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                   NAME                                          CITY   STATE   CERT         RSSD
      16629 Modern Bank, National Association                            New York             NY       22398        2398701
       8899 Moody National Bank                                          Galveston            TX        3210         253356
      24908 Morgan Stanley Bank, N.A.                                    Salt Lake City       UT       32992        1456501
      24981 Morgan Stanley Private Bank, National Association            Purchase             NY       34221        2489805
       9610 Mountain Valley Bank, National Association                   Elkins               WV        6786        1011432
      21541 MUFG Union Bank, National Association                        San Francisco        CA       22826         212465
      23523 Natbank, National Association                                Hollywood            FL       33959        2233875
      25145 National Advisors Trust Company                              Kansas City          MO       57160        2809373
       3906 National Bank & Trust                                        La Grange            TX        3289         792659
      14109 National Bank of Commerce                                    Superior             WI       14266         775456
      15070 National Bank of New York City                               Flushing             NY       18734         502111
      14617 National Bank of St. Anne                                    St. Anne             IL       16752         760340
      25093 National Cooperative Bank, N.A.                              Hillsboro            OH       32612         99376
      13879 National Exchange Bank and Trust                             Fond Du Lac          WI       10044         722544
       4097 National United                                              Gatesville           TX        3214         322056
      21158 Native American Bank, National Association                   Denver               CO       27026         664653
       1354 NBT Bank, National Association                               Norwich              NY        7230         702117
      23645 Nebraskaland National Bank                                   North Platte         NE       34811        2667957
      22770 Neighborhood National Bank                                   San Diego            CA       34548        2333140
      15161 Neighborhood National Bank                                   Mora                 MN       18885         705556
      24961 Neuberger Berman Trust Company National Association          New York             NY       59046        4149037
      24966 Neuberger Berman Trust Company of Delaware National Association
                                                                     Wilmington               DE       59047        4146830
      23421 New Covenant Trust Company, National Association             Jeffersonville       IN       34732        2641827
      24858 New Horizon Bank, National Association                       Powhatan             VA       58857        3816154
      16840 New Omni Bank, National Association                          Alhambra             CA       23086         300063
      14240 Newfield National Bank                                       Newfield             NJ       14646         632410
       6112 Newfirst National Bank                                       El Campo             TX        3183         938859
       5073 NexTier Bank, National Association                           Kittanning           PA        7900         18827
      24107 Nicolet National Bank                                        Green Bay            WI       57038        2941068
      23547 North Georgia National Bank                                  Calhoun              GA       34662        2769954
      24626 Northern California National Bank                            Chico                CA       58224        3435948
       6863 Northern Interstate Bank, National Association               Norway               MI       13784         289056
      24372 Northwestern Bank, National Association                      Dilworth             MN        9746         207555
      24849 Oak View National Bank                                       Warrenton            VA       58827        3816190
      25150 OceanFirst Bank, National Association                        Toms River           NJ       28359         85472
      24730 Old Dominion National Bank                                   North Garden         VA       58504        3610718
       8846 Old National Bank                                            Evansville           IN        3832         208244
      24646 Old Plank Trail Community Bank, National Association         Mokena               IL       58314        3404207
      23702 Old Point Trust & Financial Services, National Association   Newport News         VA       35248        2797210
       4596 Old Second National Bank                                     Aurora               IL        3603         936136
       7748 Ozona National Bank                                          Ozona                TX        3376         780263
      20010 Pacific National Bank                                        Miami                FL       26299         577137
      17967 Panola National Bank                                         Carthage             TX       24763        1013856
      22545 Patriot Bank, National Association                           Stamford             CT       33928        2236821
      14418 Peoples National Bank of Kewanee                             Kewanee              IL            926      823133
       9408 Peoples National Bank, N.A.                                  Mcleansboro          IL        3809         375043
      25103 People's United Bank, National Association                   Bridgeport           CT       27334         613307
      20493 Pike National Bank                                           Mccomb               MS       26379         880332
      15058 Pikes Peak National Bank                                     Colorado Springs     CO       17782         643658
      21060 Pioneer Trust Bank, National Association                     Salem                OR       19827         852973
       1316 PNC Bank, National Association                               Wilmington           DE        6384         817824


Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 11 of 20 Page ID
                                            #:303
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                     NAME                                        CITY   STATE   CERT         RSSD
       9924 Powell Valley National Bank                                  Jonesville           VA        6863         31826
      17735 Progressive National Bank                                    Mansfield            LA       24443         675855
      16405 Quail Creek Bank, National Association                       Oklahoma City        OK       21848         507152
      22905 Quantum National Bank                                        Suwanee              GA       34110        2354387
       6207 Queensborough National Bank & Trust Company                  Louisville           GA        2138         960935
      24583 Rabobank, National Association                               Roseville            CA       23364         877369
       5886 Ramsey National Bank                                         Devils Lake          ND        3914         987352
       3717 Range Bank, National Association                             Marquette            MI        5072         355559
      24914 Raymond James Bank, National Association                     St. Petersburg       FL       33893        2193616
      24771 Raymond James Trust, National Association                    St. Petersburg       FL       33879        2163477
      23416 RBC Bank (Georgia), National Association                     Atlanta              GA       26342        3783948
      24559 Recontrust Company, National Association                     Simi Valley          CA       58026        3313943
      15482 Relyance Bank, National Association                          Pine Bluff           AR       19371         49241
       5815 Resource Bank, National Association                          Dekalb               IL        3701         235530
      24920 Rockefeller Trust Company, National Association              New York             NY       26622         62110
      20948 Safra National Bank of New York                              New York             NY       26876         918918
      25022 Santander Bank, National Association                         Wilmington           DE       29950         722777
      21530 Saratoga National Bank and Trust Company                     Saratoga Springs     NY       27290        1211371
      12810 Savannah Bank National Association                           Savannah             NY       14619         647414
      24150 Schaumburg Bank & Trust Company, National Association        Schaumburg           IL       57103        2970657
      14838 Seacoast National Bank                                       Stuart               FL            131      34537
      24649 Seaside National Bank & Trust                                Orlando              FL       58328        3487518
      24310 Securian Trust Company, National Association                 St. Paul             MN       57405        3089752
      14578 Security First National Bank of Hugo                         Hugo                 OK            432      422657
      13650 Security National Bank                                       Witt                 IL        3845         151546
      15379 Security National Bank of Omaha                              Omaha                NE       19213         844053
      23226 Security National Bank of South Dakota                       Dakota Dunes         SD       34394        2529176
      24010 Security National Trust Co.                                  Wheeling             WV       57081        2912750
      12529 Shamrock Bank, National Association                          Coalgate             OK        4236         300353
      24264 Signature Bank, National Association                         Toledo               OH       57269        3076604
      10834 Skyline National Bank                                        Independence         VA        6861         90328
       9987 SNB Bank, National Association                               Shattuck             OK        4196         394156
      24737 Solera National Bank                                         Lakewood             CO       58534        3397233
      24430 South Central Bank, National Association                     Chicago              IL       19536         18135
      11833 SouthCrest Bank, National Association                        Atlanta              GA        2124         165039
      15651 Southeast First National Bank                                Summerville          GA       19819         563934
      14012 Southtrust Bank, National Association                        George West          TX       13919         521158
      12346 Southwest National Bank                                      Wichita              KS        4801         499855
      23081 Southwestern National Bank                                   Houston              TX       34319        2625724
      15198 St. Martin National Bank                                     St. Martin           MN       18937         856159
      18045 State Street Bank and Trust Company National Association     New York             NY       24938         93619
      18607 State Street Bank and Trust Company of California, National Association
                                                                          Los Angeles         CA       26474         812164
      23457 Stearns Bank Holdingford National Association                Holdingford          MN       10160        1011656
      15576 Stearns Bank National Association                            St. Cloud            MN       10988         141556
      23458 Stearns Bank Upsala National Association                     Upsala               MN        9336         208459
      25075 Sterling National Bank                                       Montebello           NY       30337         125471
      24955 Stifel Trust Company Delaware, National Association          Wilmingtion          DE       59043        4125778
      24627 Stifel Trust Company, National Association                   St Louis             MO       33785        2713920
      14369 Stillman Banccorp National Association                       Stillman Valley      IL        9263         407645
      14302 Stockmens National Bank in Cotulla                           Cotulla              TX       14864         818652
      12044 Stride Bank, National Association                            Enid                 OK        4091         278555


Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 12 of 20 Page ID
                                            #:304
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                    NAME                                    CITY   STATE   CERT      RSSD
      12095 Stroud National Bank                                     Stroud              OK        4204      521952
      24833 Summit Bank, National Association                        Panama City         FL       58786     3696936
      18154 Summit National Bank                                     Hulett              WY       25054      78559
       4742 Sunflower Bank, National Association                     Denver              CO        4767      474759
      14991 Sunrise Banks, National Association                      St. Paul            MN       18561      860053
       9087 Superior National Bank & Trust Company                   Hancock             MI        5058      245557
      24350 Synovus Trust Company, National Association              Columbus            GA       33962     2262718
      24467 T Bank, National Association                             Dallas              TX       57703     3284445
      23253 TCF National Bank                                        Sioux Falls         SD       28330      266271
      23363 TCM Bank, National Association                           Tampa               FL       34535     2687487
      22611 TD Bank USA, National Association                        Wilmington          DE       33947     2121196
      24096 TD Bank, National Association                            Wilmington          DE       18409      497404
      20157 Terrabank National Association                           Miami               FL       26442      238737
      25114 Texan Bank, National Association                         Houston             TX       58671     3640359
      10476 Texana Bank, National Association                        Linden              TX        3302      809650
      24693 Texas Advantage Community Bank, National Association     Alvin               TX       58450     3485215
      23248 Texas Capital Bank, National Association                 Dallas              TX       34383     2618780
      24640 Texas Citizens Bank, National Association                Pasadena            TX       58319     3440830
      10420 Texas Gulf Bank, National Association                    Houston             TX        3206      514655
       4701 Texas Heritage National Bank                             Daingerfield        TX        3161      824653
      11879 Texas National Bank                                      Mercedes            TX        3337      497954
      22807 Texas National Bank                                      Sweetwater          TX       34014     1435092
      18594 Texas National Bank of Jacksonville                      Jacksonville        TX       26181      739355
      12308 Texas Republic Bank, National Association                Frisco              TX        3400      735067
      24465 TexStar National Bank                                    Universal City      TX       57704     3211937
      16799 The American National Bank of Mount Pleasant             Mount Pleasant      TX       22942      764067
      17043 The American National Bank of Texas                      Terrell             TX       23474      599764
       3711 The Atlanta National Bank                                Atlanta             IL        3601      672238
      13770 The Bank National Association                            McAlester           OK        4146      829050
      24526 The Bank of New York Mellon Trust Company, National Association
                                                                      Los Angeles        CA       23472      398668
       9734 The Bradford National Bank of Greenville                 Greenville          IL        3799      720746
       7827 The Brady National Bank                                  Brady               TX        3109      101952
      13678 The Brenham National Bank                                Brenham             TX        3113      227357
       2311 The Camden National Bank                                 Camden              ME        4255      593007
       3817 The Canandaigua National Bank and Trust Company          Canandaigua         NY        6985      161602
      12158 The Central National Bank of Poteau                      Poteau              OK        4181      459354
      23690 The Chicago Trust Company, National Association          Lake Forest         IL       35063     2719810
      10034 The Citizens First National Bank of Storm Lake           Storm Lake          IA        4511      424240
      10789 The Citizens National Bank                               Greenleaf           KS        4678      991555
      11573 The Citizens National Bank of Bluffton                   Bluffton            OH        6531      738013
      10216 The Citizens National Bank of Hammond                    Hammond             NY       14820      855303
       4900 The Citizens National Bank of Hillsboro                  Hillsboro           TX        3255      184656
       3988 The Citizens National Bank of Lebanon                    Lebanon             KY        2753      641449
       5259 The Citizens National Bank of McConnelsville             McConnelsville      OH        6638      685023
       7266 The Citizens National Bank of Meridian                   Meridian            MS        4993      69333
      13692 The Citizens National Bank of Park Rapids                Park Rapids         MN        5223      877752
      14255 The Citizens National Bank of Quitman                    Quitman             GA       14731      774235
      11544 The Citizens National Bank of Somerset                   Somerset            KY        2725      410917
      13847 The Citizens National Bank of Woodsfield                 Woodsfield          OH        6732      386825
       5753 The City National Bank and Trust Company of Lawton, Oklahoma
                                                                      Lawton             OK        4132      294751
       5276 The City National Bank of Colorado City                  Colorado City       TX        3144      799854


Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 13 of 20 Page ID
                                            #:305
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                     NAME                                       CITY   STATE   CERT      RSSD
       8745 The City National Bank of Metropolis                        Metropolis           IL        3814      298245
      10806 The City National Bank of San Saba                          San Saba             TX        5518      714165
       3989 The City National Bank of Sulphur Springs                   Sulphur Springs      TX        5544      596062
       5275 The City National Bank of Taylor                            Taylor               TX        5548      181963
        994 The Clinton National Bank                                   Clinton              IA        4439      773443
       8573 The Commercial National Bank of Brady                       Brady                TX        3110      42354
      10536 The Conway National Bank                                    Conway               SC        2102      631422
       1323 The Delaware National Bank of Delhi                         Delhi                NY        7025      236603
       2515 The Ephrata National Bank                                   Ephrata              PA        7493      425911
       6609 The Fairfield National Bank                                 Fairfield            IL        3792      640246
       8606 The Falls City National Bank                                Falls City           TX        3193      441050
       9767 The Farmers and Merchants National Bank of Fairview         Fairview             OK        4097      73152
       8221 The Farmers and Merchants National Bank of Nashville        Nashville            IL        3821      513546
      12456 The Farmers National Bank                                   Bowling Green        KY        2769      183846
       3654 The Farmers' National Bank of Canfield                      Canfield             OH        6540      680813
       2409 The Farmers National Bank of Danville                       Danville             KY        2740      785147
       5481 The Farmers National Bank of Emlenton                       Emlenton             PA        7875      119528
       4271 The Farmers National Bank of Lebanon                        Lebanon              KY        2754      575348
       8345 The Fayette County National Bank of Fayetteville            Fayetteville         WV        6762      488420
       2488 The First Central National Bank of St. Paris                St. Paris            OH       15214      538222
      18783 The First Citizens National Bank of Upper Sandusky          Upper Sandusky       OH       14355      230423
      12094 The First Farmers National Bank of Waurika                  Waurika              OK        4222      353957
      12850 The First Liberty National Bank                             Liberty              TX        3301      629353
       7379 The First National Bank                                     Mattoon              IL        3817      388940
       3806 The First National Bank & Trust Co. of Iron Mountain        Iron Mountain        MI        5062      251558
       5547 The First National Bank and Trust Co.                       Chickasha            OK        4062      154154
       2725 The First National Bank and Trust Company                   Beloit               WI        5285      207845
       7115 The First National Bank and Trust Company of Broken Arrow   Broken Arrow         OK        4050      145554
       5252 The First National Bank and Trust Company of Miami          Miami                OK        4148      837158
        324 The First National Bank and Trust Company of Newtown        Newtown              PA        7658     1007417
      11001 The First National Bank and Trust Company of Okmulgee       Okmulgee             OK        4170      634955
       4704 The First National Bank and Trust Company of Vinita         Vinita               OK        4218      288358
      14209 The First National Bank at Paris                            Paris                AR       14534      45047
      14296 The First National Bank at St. James                        St. James            MN       14853      794653
      14244 The First National Bank in Amboy                            Amboy                IL       14674      656032
      14268 The First National Bank in Carlyle                          Carlyle              IL       14761      614948
      13046 The First National Bank in Cooper                           Cooper               TX        3149      767152
      12636 The First National Bank in Creston                          Creston              IA        4444      214843
      14072 The First National Bank in Falfurrias                       Falfurrias           TX       14095      442655
      20838 The First National Bank in Marlow                           Marlow               OK       26260      17259
       3393 The First National Bank in Sioux Falls                      Sioux Falls          SD        4016      326858
      14310 The First National Bank in Staunton                         Staunton             IL       14924      126740
      13579 The First National Bank in Tremont                          Tremont              IL        3749      353546
      14222 The First National Bank in Trinidad                         Trinidad             CO       14584      474058
      10823 The First National Bank of Absecon                          Absecon              NJ        6442      188917
       8293 The First National Bank of Allendale                        Allendale            IL       12365      990642
       6091 The First National Bank of Anson                            Anson                TX        3078      366359
       9183 The First National Bank of Arenzville                       Arenzville           IL        3599      593333
       5786 The First National Bank of Aspermont                        Aspermont            TX        3079      138257
       5316 The First National Bank of Assumption                       Assumption           IL        3600      604033
      10911 The First National Bank of Ava                              Ava                  IL        3761      858443


Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 14 of 20 Page ID
                                            #:306
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                    NAME                       CITY   STATE   CERT      RSSD
       3533 The First National Bank of Ballinger        Ballinger           TX        3087      160454
      13202 The First National Bank of Bangor           Bangor              WI        5337      627854
       4093 The First National Bank of Bastrop          Bastrop             TX        3091      18050
       2302 The First National Bank of Bellevue         Bellevue            OH        6528      243414
       4241 The First National Bank of Bellville        Bellville           TX        3099      91754
       5582 The First National Bank of Bemidji          Bemidji             MN        5093      363657
       8588 The First National Bank of Blanchester      Blanchester         OH        6530      735414
       8830 The First National Bank of Brooksville      Brooksville         KY        2682      798512
      10397 The First National Bank of Brownstown       Brownstown          IL        3770      207041
       7429 The First National Bank of Brundidge        Brundidge           AL        2786      465337
      11622 The First National Bank of Buhl             Mt. Iron            MN        5105      108652
       4934 The First National Bank of Carmi            Carmi               IL        3777      209148
      12395 The First National Bank of Cokato           Cokato              MN        5115      280558
       8322 The First National Bank of Coleraine        Coleraine           MN        5117      311658
      13802 The First National Bank of Dennison         Dennison            OH        6574      935719
       9773 The First National Bank of Dighton          Dighton             KS        4654      636753
       9681 The First National Bank of Dozier           Dozier              AL        2794      496434
       6487 The First National Bank of Dryden           Dryden              NY        7031      241009
       7534 The First National Bank of Eagle Lake       Eagle Lake          TX        3179      651952
       8575 The First National Bank of Eldorado         Eldorado            TX        3184      665258
       8757 The First National Bank of Elk River        Elk River           MN        5136      970055
       6707 The First National Bank of Elmer            Elmer               NJ        6464      609010
       8561 The First National Bank of Ely              Ely                 NV        2273      450669
      12739 The First National Bank of Evant            Evant               TX        3190      379153
       9771 The First National Bank of Fairfax          Fairfax             MN        5142      938354
      11571 The First National Bank of Fleming          Fleming             CO        3018      306056
      12141 The First National Bank of Fletcher         Fletcher            OK        4098      185251
       7045 The First National Bank of Floydada         Floydada            TX        3197      393252
       1950 The First National Bank of Fort Smith       Fort Smith          AR        3864      397540
       8624 The First National Bank of Frederick        Frederick           SD        3985      288152
         86 The First National Bank of Germantown       Germantown          OH        6592      505916
       9262 The First National Bank of Gilbert          Gilbert             MN        5150      975452
       5288 The First National Bank of Gilmer           Gilmer              TX        3218      445955
       8521 The First National Bank of Gordon           Gordon              NE        5410          3252
       3727 The First National Bank of Granbury         Granbury            TX        3228      329952
      12982 The First National Bank of Grayson          Grayson             KY        2695      610913
       1083 The First National Bank of Groton           Groton              NY        7085      917500
       7592 The First National Bank of Hartford         Hartford            AL        2804      112332
       8671 The First National Bank of Hartford         Hartford            WI        5297      742944
      11822 The First National Bank of Harveyville      Harveyville         KS        4683      931458
      12995 The First National Bank of Hebbronville     Hebbronville        TX        3248      173959
       6906 The First National Bank of Henning          Ottertail           MN        5162      23456
      10566 The First National Bank of Hooker           Hooker              OK        4123      816256
      12384 The First National Bank of Hope             Hope                KS        4690      870856
       6922 The First National Bank of Hughes Springs   Hughes Springs      TX        3268      849357
       8489 The First National Bank of Hugo             Hugo                CO        3029      276551
       3180 The First National Bank of Hutchinson       Hutchinson          KS        4697      754853
      21165 The First National Bank of Izard County     Calico Rock         AR       11252      379649
       9320 The First National Bank of Jackson          Jackson             KY        2698      620015
       7768 The First National Bank of Jeanerette       Jeanerette          LA        4290      622037
       8161 The First National Bank of Johnson          Johnson             NE        5422      563457


Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 15 of 20 Page ID
                                            #:307
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                    NAME                                      CITY   STATE   CERT      RSSD
       5932 The First National Bank of Kemp                           Kemp                 TX        3281      608451
        347 The First National Bank of Lacon                          Lacon                IL        3688      824738
      11312 The First National Bank of Lawrence County at Walnut Ridge Walnut Ridge        AR        3896      799948
       6921 The First National Bank of Le Center                      Le Center            MN        5180      986551
       6171 The First National Bank of Lindsay                        Lindsay              OK        4134      296858
      10598 The First National Bank of Lipan                          Lipan                TX        3303      811457
       3962 The First National Bank of Litchfield                     Litchfield           IL        3807      370347
       6169 The First National Bank of Livingston                     Livingston           TX        3305      630658
      13126 The First National Bank of Long Island                    Glen Head            NY        7072      837000
      11798 The First National Bank of Louisburg                      Louisburg            KS        4722      132451
       7605 The First National Bank of Manchester                     Manchester           KY        2708      719610
       5528 The First National Bank of Manchester                     Manchester           TN        4951      290230
       3455 The First National Bank of Manning                        Manning              IA        4477      818540
         46 The First National Bank of McConnelsville                 McConnelsville       OH        6637      44929
       6488 The First National Bank of McIntosh                       McIntosh             MN        5196      988256
       9810 The First National Bank of Mertzon                        Mertzon              TX        3339      500256
       2221 The First National Bank of Middle Tennessee               McMinnville          TN        4952      87234
       9050 The First National Bank of Milaca                         Milaca               MN        5198      924357
       9784 The First National Bank of Monterey                       Monterey             IN        4364      44040
       5774 The First National Bank of Moody                          Moody                TX        3351      108269
      12947 The First National Bank of Moose Lake                     Moose Lake           MN        5214      706058
      13102 The First National Bank of Mount Dora                     Mount Dora           FL        3579      61832
       3959 The First National Bank of Nevada, Missouri               Nevada               MO        4598      827355
       2073 The First National Bank of Northfield                     Northfield           MN        5218      782351
      11754 The First National Bank of Okawville                      Okawville            IL        3826      333940
       8039 The First National Bank of Oneida                         Oneida               TN        4958      966731
        228 The First National Bank of Orwell                         Orwell               VT        6280      177500
       6837 The First National Bank of Osakis                         Osakis               MN        5221      726458
       1154 The First National Bank of Ottawa                         Ottawa               IL        3719      856243
      11343 The First National Bank of Pandora                        Pandora              OH        6671      571920
       5224 The First National Bank of Pawnee                         Pawnee               OK        4177      639651
       9721 The First National Bank of Peterstown                     Peterstown           WV        6787      719030
       4155 The First National Bank of Primghar                       Primghar             IA        4494      343248
      11125 The First National Bank of Proctor                        Proctor              MN        5232      731957
      11706 The First National Bank of Quitaque                       Quitaque             TX        3401      644963
       6910 The First National Bank of Raymond                        Raymond              IL        3830      421445
      11348 The First National Bank of Russell Springs                Russell Springs      KY        2767      173641
       9786 The First National Bank of Sandoval                       Sandoval             IL        3834      122546
       8808 The First National Bank of Scott City                     Scott City           KS        4769      414652
       3855 The First National Bank of Sedan                          Sedan                KS        4770      195157
       5628 The First National Bank of Shiner                         Shiner               TX        5529      342362
       5466 The First National Bank of Sonora                         Sonora               TX        5531      591366
      15000 The First National Bank of South Miami                    South Miami          FL       17093      794336
       7015 The First National Bank of Sparta                         Sparta               IL        3837      246947
      10161 The First National Bank of Spearville                     Spearville           KS        4774      197254
       3886 The First National Bank of St. Ignace                     St. Ignace           MI        5074      381950
       8094 The First National Bank of Stanton                        Stanton              TX        5536      458665
       9813 The First National Bank of Sterling City                  Sterling City        TX        5538      411062
       7217 The First National Bank of Stigler                        Stigler              OK        4199      319458
      11383 The First National Bank of Sycamore                       Sycamore             OH        6706      553926
       8114 The First National Bank of Syracuse                       Syracuse             KS        4779      543459


Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 16 of 20 Page ID
                                            #:308
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                   NAME                                     CITY   STATE   CERT      RSSD
       8597 The First National Bank of Tahoka                       Tahoka               TX        5546      467265
      11019 The First National Bank of Tom Bean                     Tom Bean             TX        5557      193162
      13706 The First National Bank of Trinity                      Trinity              TX        5559      479567
      11305 The First National Bank of Wakefield                    Wakefield            MI        5076      292850
       6544 The First National Bank of Waseca                       Waseca               MN        5270      837354
      10180 The First National Bank of Waterloo                     Waterloo             IL        3842      145545
       5635 The First National Bank of Waverly                      Waverly              OH        6725      263627
       7899 The First National Bank of Waynesboro                   Waynesboro           GA        2160      31134
       2477 The First National Bank of Weatherford                  Weatherford          TX        5575      614368
       6830 The First National Bank of Williamson                   Williamson           WV        6805      917630
      10807 The First National Bank of Wynne                        Wynne                AR        3897      988845
      22949 The First, A National Banking Association               Hattiesburg          MS       34217     2385514
      14757 The Fisher National Bank                                Fisher               IL       17513      739832
      23864 The Glenmede Trust Company, National Association        Philadelphia         PA       35317     2826017
      24173 The Goldman Sachs Trust Company, National Association   Wilmington           DE       57337     3066025
      11642 The Granger National Bank                               Granger              TX        3232      272151
      14035 The Granville National Bank                             Granville            IL       13983      560830
       2242 The Havana National Bank                                Havana               IL        3677      940731
       5842 The Home National Bank of Thorntown                     Thorntown            IN       14225      696645
      14351 The Hondo National Bank                                 Hondo                TX       15345      77253
        644 The Honesdale National Bank                             Honesdale            PA        7526      465618
       7745 The Huntington National Bank                            Columbus             OH        6560      12311
      11913 The Idabel National Bank                                Idabel               OK        4241      237954
       7814 The Jacksboro National Bank                             Jacksboro            TX        3275      924058
       5614 The Karnes County National Bank of Karnes City          Karnes City          TX        3279      979759
      13111 The Lamesa National Bank                                Lamesa               TX        3292      623052
      11715 The Lemont National Bank                                Lemont               IL        3693      480330
      13541 The Liberty National Bank in Paris                      Paris                TX        3384          1669
      13479 The Lincoln National Bank of Hodgenville                Hodgenville          KY        2750      553944
      10079 The Litchfield National Bank                            Litchfield           IL        3808      372444
       1027 The Lyons National Bank                                 Lyons                NY        7151      323204
      23202 The Malvern National Bank                               Malvern              AR       14644      906241
       7911 The Marion National Bank                                Marion               KS        4728      167752
       2449 The Merchants National Bank                             Hillsboro            OH        6605      701222
       4860 The Midland National Bank of Newton                     Newton               KS        4739      576653
       6991 The Miners National Bank of Eveleth                     Eveleth              MN        5141      43856
      24827 The Mint National Bank                                  Kingwood             TX       58764     3821626
       7194 The Morris County National Bank of Naples               Naples               TX        3358      770068
      13198 The National Bank of Adams County of West Union         West Union           OH        6728      290922
      14788 The National Bank of Andrews                            Andrews              TX       17603      488653
      12229 The National Bank of Blacksburg                         Blacksburg           VA        6821      754929
       1398 The National Bank of Coxsackie                          Coxsackie            NY        7018      234506
      22652 The National Bank of Indianapolis                       Indianapolis         IN       33860     2132941
       3147 The National Bank of Malvern                            Malvern              PA        7590      977616
       1195 The National Bank of Middlebury                         Middlebury           VT        6275      173306
      16226 The National Bank of Texas at Fort Worth                Fort Worth           TX       21329      406059
       4107 The National Capital Bank of Washington                 Washington           DC        2093      791821
        676 The National Grand Bank of Marblehead                   Marblehead           MA        2608      863607
       1214 The National Iron Bank                                  Salisbury            CT        2496     1008209
      12471 The Neffs National Bank                                 Neffs                PA        7646      144913



Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 17 of 20 Page ID
                                            #:309
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                    NAME                                    CITY   STATE   CERT      RSSD
       7005 The Northumberland National Bank                        Northumberland       PA        7666      70414
      11780 The Old Exchange National Bank of Okawville             Okawville            IL        3827      411240
      12267 The Old Point National Bank of Phoebus                  Hampton              VA        6892      186221
       9179 The Park National Bank                                  Newark               OH        6653      489623
       7892 The Pauls Valley National Bank                          Pauls Valley         OK        4173      454658
      15733 The Pennsville National Bank                            Pennsville           NJ       19978      828110
      10051 The Peoples National Bank of Checotah                   Checotah             OK        4059      942454
       6667 The Peoples National Bank of Mount Pleasant             Mount Pleasant       OH        6649      484927
      11595 The Perryton National Bank                              Perryton             TX        3388          8462
       5658 The Peshtigo National Bank                              Peshtigo             WI        5317      257345
      22926 The Private Trust Company, National Association         Cleveland            OH       34057     2328285
        976 The Putnam County National Bank of Carmel               Carmel               NY        6990      287007
       5267 The Riddell National Bank                               Brazil               IN        4318      319047
       8905 The Salyersville National Bank                          Salyersville         KY        2723      472018
      13854 The Santa Anna National Bank                            Santa Anna           TX        5520      521064
      14315 The Security National Bank of Enid                      Enid                 OK       14966      119153
       3124 The Security National Bank of Sioux City, Iowa          Sioux City           IA        4506      418249
      13022 The State National Bank in West                         West                 TX        5580      494168
      12543 The State National Bank of Big Spring                   Big Spring           TX        3103      169354
      12742 The State National Bank of Groom                        Groom                TX        3237      460556
       4137 The Stephenson National Bank and Trust                  Marinette            WI        5306      598048
      24092 The Tipton Latham Bank, National Association            Tipton               MO        1941      984856
      22281 The Trust Company of Toledo, National Association       Holland              OH       33239     1820979
       9803 The Turbotville National Bank                           Turbotville          PA        7789      906410
      22241 The University National Bank of Lawrence                Lawrence             KS       32606     1229198
      12018 The Upstate National Bank                               Ogdensburg           NY       13748      313009
       2036 The Vinton County National Bank                         McArthur             OH        6636      754826
       5203 The Waggoner National Bank of Vernon                    Vernon               TX        5569      548267
       8694 The Yoakum National Bank                                Yoakum               TX        5595      311265
      22883 Thomasville National Bank                               Thomasville          GA       34068     2344753
      25143 TIB The Independent BankersBank, National Association   Farmers Branch       TX       23647      529958
      12437 Titan Bank, National Association                        Mineral Wells        TX        3225      328357
      24789 Touchmark National Bank                                 Alpharetta           GA       58687     3645840
      16708 Town-Country National Bank                              Camden               AL       22621      180537
      15738 Tri City National Bank                                  Oak Creek            WI       18922      242444
      17926 Triad Bank, National Association                        Tulsa                OK       24677      283652
      24397 Trinity Bank, National Association                      Fort Worth           TX       57543     3185896
      10523 Trustmark National Bank                                 Jackson              MS        4988      342634
         24 U.S. Bank National Association                          Cincinnati           OH        6548      504713
      23412 U.S. Bank Trust Company, National Association           Portland             OR       34588     2567123
      24090 U.S. Bank Trust National Association                    Wilmington           DE       57047     2916963
      23604 U.S. Bank Trust National Association SD                 Sioux Falls          SD       34813     2667920
      22874 UMB Bank & Trust, National Association                  St. Louis            MO       34065     2337335
      23920 UMB Bank, National Association                          Kansas City          MO        8273      936855
      24047 Unified Trust Company, National Association             Lexington            KY       35534     2924128
       7236 Union National Bank                                     Elgin                IL        3661      963730
      24346 United Bank & Trust National Association                Marshalltown         IA       57391     3103591
      25160 United Midwest Savings Bank, National Association       Degraff              OH       32441      809276
      23981 United National Bank                                    Cairo                GA       35427     2914727
      21008 Unity National Bank of Houston                          Houston              TX       26351      853251
      15790 Valley National Bank                                    Passaic              NJ        9396      229801


Prepared by Supervisory Information Division
      Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 18 of 20 Page ID
                                            #:310
                            National Banks Active As of 8/31/2019


 CHARTER
   NO                                   NAME                                       CITY   STATE   CERT      RSSD
      24121 Vanguard National Trust Company, National Association      Malvern             PA       57304     3045383
      17174 Vast Bank, National Association                            Tulsa               OK       23737      347956
      13443 VeraBank, National Association                             Henderson           TX        3250      56351
      23616 Virginia National Bank                                     Charlottesville     VA       34755     2708122
      12591 Vision Bank, National Association                          Ada                 OK        4029      241157
      25073 Washington Federal Bank, National Association              Seattle             WA       28088      656377
      24685 Waterford Bank, National Association                       Toledo              OH       58433     3588424
      24469 Webster Bank, National Association                         Waterbury           CT       18221      761806
      17202 Wellington Trust Company, National Association             Boston              MA       23741      692704
      11668 Wells Fargo Bank South Central, National Association       Houston             TX        5146     2362458
           1 Wells Fargo Bank, National Association                    Sioux Falls         SD        3511      451965
      23201 Wells Fargo Delaware Trust Company, National Association   Wilmington          DE       34465     2531991
      21099 Wells Fargo National Bank West                             Las Vegas           NV       27389     1225761
       2597 Wells Fargo Trust Company, National Association            Ogden               UT       13718      688079
      24185 West Texas National Bank                                   Midland             TX       22957      237066
      24683 West Valley National Bank                                  Goodyear            AZ       58426     3480069
       6352 Western National Bank                                      Cass Lake           MN        5110      278751
      13116 Western National Bank                                      Duluth              MN        5131      127055
      10971 Western National Bank                                      Chester             NE        4778      199351
      23918 Wheaton College Trust Company, National Association        Wheaton             IL       57150     2960788
      22859 Wilmington Trust, National Association                     Wilmington          DE       34069     2265456
      25142 Winter Park National Bank                                  Winter Park         FL       59105     5143788
      10865 WNB Financial, National Association                        Winona              MN        5280      220059
      16892 Woodforest National Bank                                   The Woodlands       TX       23220      412751
      23926 Woodlands National Bank                                    Hinckley            MN        1417      980951
      24343 Worthington National Bank                                  Arlington           TX       57414     3150205
      14955 Zapata National Bank                                       Zapata              TX       18454      218261
       4341 Zions Bancorporation, National Association                 Salt Lake City      UT        2270      276579



        843




Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 19 of 20 Page ID
                                        #:311
                 Federal Branches and Agencies Active as of 8/31/2019


CHARTER
  NO                                  NAME                                    CITY   STATE   CERT       RSSD
    80056 Arab Bank PLC                                            New York           NY       33655       660806
    80026 Arab Banking Corporation, B.S.C.                         New York           NY            0      130103
    80004 Australia & New Zealand Banking Group Limited            New York           NY            0      560812
    80041 Banco Bradesco S.A.                                      New York           NY            0      86509
    80029 Banco de la Republica Oriental del Uruguay               New York           NY            0      132200
    80052 Banco Do Estado Do Rio Grande Do Sul, S.A.               Miami              FL            0     4365864
    80080 Bangkok Bank Public Company Limited                      New York City      NY            0      565518
    80096 Bank of China                                            Los Angeles        CA       58339      1218361
    80091 Bank of China                                            Flushing           NY       33652       125707
    80028 Bank of China                                            New York           NY       33653       908508
    80129 Bank of China Chicago Branch                             Chicago            IL            0     4461515
    80107 Bank of Communications Co., Ltd - New York Branch        New York           NY            0     1898781
    80127 Bank of Communications Co., Ltd., San Francisco Branch   San Francisco      CA            0     4357225
    80030 Bayerische Landesbank                                    New York           NY            0      599401
    80039 China Citic Bank International Limited                   Alhambra           CA            0      806864
    80112 China Citic Bank International Limited                   New York           NY            0     3159262
    80087 CMB Wing Lung Bank Limited                               Newport Beanch     CA            0      571564
    80132 CMB Wing Lung Bank Limited San Francisco Branch          San Francisco      CA            0     4725141
    80022 Commonwealth Bank of Australia                           New York           NY            0      569712
    80121 Desjardins Florida Branch Limited                        Hallandale         FL            0     5083316
    80094 Erste Group Bank Ag New York Branch                      New York           NY            0      233116
    80016 First Abu Dhabi Bank USA N.V.                            Washington         DC            0      647021
    80065 Gulf International Bank (UK) Limited                     New York           NY            0      919812
    80010 Gulf International Bank B.S.C.                           New York           NY            0      253516
    80123 Icici Bank Limited                                       New York           NY            0     3712461
    80126 Itaú CorpBanca New York Branch                           New York           NY            0     3930498
    80066 Metropolitan Bank and Trust Company                      New York           NY       33656       449515
    80144 Mitsubishi UFJ Trust and Banking Corporation NY Branch   New York           NY            0      317810
    80143 MUFG Bank, Ltd Houston Agency                            Houston            TX            0      538156
    80140 MUFG Bank, Ltd. Chicago Branch                           Chicago            IL            0      660637
    80142 MUFG Bank, Ltd. Dallas Agency                            Dallas             TX            0     1917011
    80141 MUFG Bank, Ltd. Los Angeles Branch                       Los Angeles        CA            0      112967
    80138 MUFG Bank, Ltd. Primary NY Branch                        New York           NY            0      444819
    80139 MUFG Bank, Ltd. Secondary NY Branch                      New York           NY            0     4981871
    80011 National Australia Bank Limited                          New York           NY            0      41218
    80003 National Bank of Pakistan                                Washington         DC            0      968726
    80071 Royal Bank of Canada                                     New York           NY            0      158714
    80072 Royal Bank of Canada - WFC Branch                        New York           NY            0      511412
    80133 Royal Bank of Canada Hudson Branch                       Jersey City        NJ            0     5087752
    80061 Shanghai Commercial Limited                              New York           NY            0      64217
    80104 The Bank of East Asia, Limited                           Alhambra           CA            0     1858990
    80081 The Bank of East Asia, Limited                           New York           NY            0      958400
    80097 The Bank of East Asia, Limited                           NEW YORK           NY       33646      1751420
    80089 The National Bank of Kuwait S.A.K.P.                     New York           NY            0      969714
    80134 The Toronto-Dominion Bank, New York Branch               New York           NY            0      450810
    80111 UBS AG - San Francisco Federal Branch                    San Francisco      CA            0      747060
    80120 UBS AG 1285 WMA CIO NY Branch                            New York           NY            0     3461219
    80136 UBS AG Chicago Branch                                    Chicago            IL            0      144333
    80093 UBS AG Los Angeles Branch                                Los Angeles        CA            0      117663
    80115 UBS AG Miami Branch                                      Miami              FL            0     1160518



 Prepared by Supervisory Information Division
   Case 8:19-cv-01408-JVS-DFM Document 21-1 Filed 09/06/19 Page 20 of 20 Page ID
                                        #:312
                 Federal Branches and Agencies Active as of 8/31/2019


CHARTER
  NO                                   NAME                 CITY   STATE   CERT       RSSD
    80114 UBS AG NY 299 Branch (CIC)             New York           NY            0      965510
    80113 UBS AG NY 787 7th Ave WMA Branch       New York           NY            0      925813
    80118 UBS AG NY Ave of the Americas Branch   New York           NY            0     3223172
    80135 UBS AG Stamford Branch                 Stamford           CT            0     2618801
    80122 UBS AG Tampa Branch                    Jacksonville       FL            0     3446467
    80082 United Bank For Africa PLC             New York           NY            0      964616
    80009 Westpac Banking Corporation            New York           NY            0      629812



       57




 Prepared by Supervisory Information Division
